DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 7-11, and 17-20 are allowed.  The following is an Examiner’s statement of reasons for allowance: Applicant’s most recent amendment, dated 2 Feb 21, has enabled the withdrawal of all previously made claim rejections under both 35 USC 112 and 35 USC 103.  Relating to the prior art of record, the most recent amendments made to independent Claims 1 and 11 include limitations that are not sufficiently disclosed, taught, suggested, or rendered obvious by the prior art of record.  Using independent Claim 1 as an exemplary embodiment, the prior art of record fails to describe:
A system comprising:
a data communication module (DCM) test bench system configured to test a DCM of a vehicle, the DCM test bench system including a computing device having a processor configured to execute instructions stored in a non-transitory computer-readable medium, wherein the instructions include:
receiving, using the processor, a selection from an operator of the DCM test bench system indicating one of a manual DCM test procedure and an automated DCM test procedure;
in response to the received selection indicating the manual DCM test procedure:
generating, with the processor, a graphical user interface including a plurality of graphical elements each associated with a hardware device of a plurality of hardware devices of the DCM test bench system, the plurality of hardware devices being controlled by the processor;
receiving, with the processor, a first manual input from the operator of the DCM test bench selecting a particular graphical element from the plurality of graphical elements; and

in response to the received selection indicating the automated DCM test procedure:
receiving, with the processor, a second manual input from the operator of the DCM test bench selecting a predefined automated testing procedure script; and
executing, with the processor, the predefined automated testing procedure script and controlling at least one hardware device of the plurality of hardware devices to generate and transmit a plurality of automatically controlled signals to the ECU of the DCM of the vehicle based on the execution of the predefined automated testing procedure script;
generating, using the processor, a data log, wherein the data log indicates first operating characteristics of the ECU of the DCM of the vehicle in response to receiving the manually controlled signal when the manual DCM test procedure is selected and indicates second operating characteristics of the ECU of the DCM of the vehicle in response to receiving the automatically controlled signals when the automated DCM test procedure is selected; and
generating, using the processor, a report based on the data log;
wherein the manually controlled signal and the plurality of automatically controlled signals generated by the plurality of hardware devices each simulate one of (i) a signal transmitted by the vehicle and (ii) a signal received from a communications system.
Independent Claim 11 contains similar limitations but in method format, and is also allowed over the prior art for substantially the same reasons described above with regards to independent Claim 1.  The dependent claims (Claims 7-10 and 17-20) are also allowed for at least including the limitations of the allowed independent claims, for at least the reasons described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663